DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference # 106 in figure 3 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 & 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maury et al. (Pub No. US 2003/0066933 A1) in view of Schroeder et al. (Pub No. US 2021/0139139 A1) & Qureshi (US Patent No. 4,861,823).  
Regarding claims 1 & 15
	Maury teaches an aircraft (See figure 1, ref # 1) comprising an assembly; (See figure 10) the assembly (See figure 10) for an aircraft (See figure 1, ref # 1) comprising a wing, (See figures 1, 3, & 10, ref # 4 & 5) a ventral fairing (See figures 1-4 & 10, ref # 6) comprising an opening (See figures 2 & 3, ref # 9 & 10) through which one end of the wings (See figures 1, 3, & 10, ref # 4 & 5) passes, and an air seal system (See figure 10, ref # 16.2) in the opening, (See figures 2 & 3, ref # 9 & 10) between the ventral fairing (See figures 1-4 & 10, ref # 6) and the wing, (See figures 1, 3, & 10, ref # 4 & 5) the seal system (See figure 10, ref # 16.2) comprising: a sealing blade, (See figure 10, ref # 16.2) a first end (See figure 10, ref # 17) of which presses against the wing; (See figures 1, 3, & 10, ref # 4 & 5) and a connecting device, (See figure 10, ref # 23) on the ventral fairing, (See figures 1-4 & 10, ref # 6) for a second blade end (See figure 10, ref # 21) that is opposite the first end.  (See figure 10, ref # 17)  
	Maury does not teach the connecting device comprising at least one first connecting layer, of which a first connecting face is secured to a first surface of 10the sealing blade, and of which a second face, opposite the first face, is secured to the ventral fairing, the first connecting layer being made of a material comprising an elastomer.  
	However, Schroeder teaches the connecting device (See figures 7-9, ref # 215 & 225) comprising at least one first connecting layer, (See paragraphs 0032, 0040 & figures 7-9, ref # 215 & 225) of which a first connecting face is secured to a first surface, (See figures 7-9) and of which a second face, (See figures 7-9) opposite the first face, (See figures 7-9) is secured to the ventral fairing.  (See figures 7-9, ref # 125) 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a connecting device comprising at least one first connecting layer, of which a first connecting face is secured to a first surface of 10the sealing blade, and of which a second face, opposite the first face, is secured to the ventral fairing as taught by Schroeder in the aircraft of Maury, since it is well known to use either screws or adhesives as fastening elements.  
	A modified Maury is silent about the first connecting layer being made of a material comprising an elastomer.  
	However, Qureshi teaches the first connecting layer being made of a material comprising an elastomer.  (See column 7, lines 9-20 & column 11, line 63 – column 12, line 11)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first connecting layer being made of a material comprising an elastomer as taught by Qureshi in the modified aircraft of Maury, since an elastomer is a well known material to make an adhesive.  

Regarding claim 2
	Maury does not teach wherein the first connecting layer is made 15of a material comprising only elastomer, or of a material comprising a mixture of elastomer elements and additional metallic or composite elements.  
	However, Qureshi teaches wherein the first connecting layer is made 15of a material comprising only elastomer, (See column 7, lines 9-20 & column 11, line 63 – column 12, line 11) or of a material comprising a mixture of elastomer elements and additional metallic or composite elements.  (See column 7, lines 21-30 & 50-58)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first connecting layer is made 15of a material comprising only elastomer, or of a material comprising a mixture of elastomer elements and additional metallic or composite elements as taught by Qureshi in the modified aircraft of Maury, since an elastomer is a well-known material to make an adhesive and it is well-known to metallic and/or composite elements as fiber reinforcement elements in an elastomer.  

Regarding claim 3
	Maury teaches wherein the sealing blade (See figure 10, ref # 16.2) is made of a reinforced elastomer.  (See paragraph 0047, a reinforced elastomer is a composite material)  
	Further, Qureshi teaches an elastomer material can have metallic or composite material in it.  (See column 7, lines 21-30 & 50-58)  
	Therefore it would have been obvious to have the blade made of a composite material or metallic material as taught by both Maury or Qureshi, since it is well known to have metallic or composite materials or both in an elastomer.  

Regarding claim 4
	Maury teaches a sealing blade, (See figure 10, ref # 16.2) a first end (See figure 10, ref # 17) of which presses against the wing; (See figures 1, 3, & 10, ref # 4 & 5) and a connecting device, (See figure 10, ref # 23) on the ventral fairing, (See figures 1-4 & 10, ref # 6) for a second blade end (See figure 10, ref # 21) that is opposite the first end.  (See figure 10, ref # 17)  
	Maury is silent about the connecting layer.  
	However, Schroeder teaches the connecting device (See figures 7-9, ref # 215 & 225) comprising at least one first connecting layer, (See paragraphs 0032, 0040 & figures 7-9, ref # 215 & 225) of which a first connecting face is secured to a first surface, (See figures 7-9) and of which a second face, (See figures 7-9) opposite the first face, (See figures 7-9) is secured to the ventral fairing.  (See figures 7-9, ref # 125)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a connecting device comprising at least one first connecting layer, of which a first connecting face is secured to a first surface of 10the sealing blade, and of which a second face, opposite the first face, is secured to the ventral fairing as taught by Schroeder in the aircraft of Maury, since it is well known to use either screws or adhesives as fastening elements.  
	A modified Maury is silent about wherein the first connecting layer is continuous along the first surface of the sealing blade, or multiple first connecting layers are in succession along the first surface of the sealing blade, being spaced apart from one another.  
	However, there is a finite number of ways to secure the connecting layer to the surface of the sealing blade, either continuously connected or multiple segments of connection, or just one section of the surface, to name a few.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first connecting layer is continuous along the first surface of the sealing blade, or multiple first connecting layers are in succession along the first surface of the sealing blade, being spaced apart from one another, since there are a finite number of predictable solutions with a reasonable expectation of success.  (See MPEP 2143 I E)  

Regarding claim 11
	Maury teaches wherein the first end (See figure 10, ref # 17) of the blade, (See figure 10, ref # 16.2) bearing against the wing, (See figure 10, ref # 5) has an anti-friction coating, or an anti-friction part, (See figure 10, ref # 17) and/or wherein the first end (See figure 10, ref # 17) of the blade (See figure 10, ref # 16.2) bears a thin layer of elastomer.  (See paragraphs 0047-0049)  

Regarding claim 12
	A modified Maury, as addressed in claim 1, teaches a connecting layer that is made of an elastomer.  
	A modified Maury is silent about wherein each first connecting layer has a compression modulus K1 and a shear modulus K2, and wherein a ratio of K1 to K2 is greater than 5.  
	  However, these are the properties of the material used, an elastomer.  It would have been obvious to have the same properties for the same materials.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have each first connecting layer has a compression modulus K1 and a shear modulus K2, and wherein a ratio of K1 to K2 is greater than 5, since these are properties of elastomers.  

Regarding claim 13
	Maury teaches wherein the air seal system (See figure 10, ref # 16.2) is continuous 20all around the wing.  (See figure 10, ref # 5)  

Regarding claim 14
	Maury teaches wherein the air seal system (See figure 10, ref # 16.2) is continuous 20all around the wing.  (See figure 10, ref # 5)  
	Maury is silent about wherein multiple air seal systems are arranged adjacent all around the wing.  
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the air seal system be continuous or segmented all around the wing since a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (See MPEP 2144.04 VI B)  
	 Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have multiple air seal systems are arranged adjacent all around the wing since a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (See MPEP 2144.04 VI B)  

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, 
The prior art does not disclose or suggest the claimed “wherein the connecting device comprises at least one second connecting layer, of which a first connecting face is secured to a second surface of the sealing blade opposite the first surface, and of which 5a second face, opposite the first face, is secured to the ventral fairing, the second connecting layer being made of a material comprising an elastomer, in a different material from that of the first connecting layer” in combination with the remaining claim elements as set forth in claim 5.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Pauly (Pub No. US 2003/0006344 A1) discloses an aircraft, an assembly, a wing, a ventral fairing, an opening, a seal system, a sealing blade, a first end pressed against the wing, and a second end that is connected to the ventral fairing.  The reference Flores et al. (Pub No. US 2017/0313402 A1) discloses an aircraft, a ventral fairing, a seal system, a sealing blade, and connecting devices/fasteners.  The reference Zhang et al. (Pub No. US 2017/0274977 A1) discloses an aircraft, a ventral fairing, a seal system, and a sealing blade.  The references Parkinson et al. (US Patent No. 4,312,153), Yahata et al. (Pub No. US 2014/0345199 A1), & Paul et al. (Pub No. US 2015/0344122 A1) each disclose an aircraft, a door seal, a connecting device, and a connecting layer made of metal.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647